DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

  TAMMY SIRMONS, as Personal Representative of the ESTATE OF
 CLEVELAND ODOM, and RUBIE ODOM, as personal representative of
             the ESTATE OF ANGELICA ODOM,
                        Appellants,

                                     v.

 FLORIDA DEPARTMENT OF TRANSPORTATION, a Florida municipal
      corporation, COMMUNITY ASPHALT CORPORATION, a Florida
       corporation, OBRASCON HUARTE LAIN S.A., INC., a foreign
corporation, OHL USA, INC., a Florida corporation, BCC ENGINEERING,
   INC., a Florida corporation, JOHNSON, MIRMIRAN & THOMPSON,
  INC., a foreign corporation, JACOBS ENGINEERING GROUP, INC., a
    foreign corporation, and LEWARE CONSTRUCTION COMPANY OF
                   FLORIDA, INC., a Florida corporation,
                                 Appellees.

                               No. 4D20-957

                              [March 18, 2021]

   Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Indian River County; Janet C. Croom, Judge; L.T. Case No. 31-2017-CA-
000881.

   F. Malcolm Cunningham, Jr. and Amy L. Fischer of The Cunningham
Law Firm, P.A., West Palm Beach, and Lorenzo Williams and Elaine James
of Gary, Williams, Parenti, Watson & Gary, P.L., Stuart, for appellants.

   Trevor B. Arnold and Natalie M. Yello of GrayRobinson, P.A., Orlando,
and Kristie Hatcher-Bolin of GrayRobinson, P.A., Lakeland, for appellee
Jacobs Engineering Group, Inc.

PER CURIAM.

  Affirmed.

WARNER, MAY and DAMOORGIAN, JJ., concur.

                          *          *           *

   Not final until disposition of timely filed motion for rehearing.